Citation Nr: 0839119	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depressive disorder and 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for recurrent 
headaches.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Procedural history

In an August 2003 rating decision, the RO, in pertinent part, 
denied service connection for depressive disorder and 
headaches.  The veteran submitted a notice of disagreement 
(NOD) as to that decision in September 2003; a statement of 
the case (SOC) was issued by the RO in August 2004; and a 
timely substantive appeal was received in September 2004.

In a March 2004 rating decision, the RO denied the veteran's 
claim of service connection for PTSD.  A NOD was received as 
to that decision in September 2004; a SOC was promulgated in 
March 2005; and a substantive appeal was received in April 
2005.

The veteran provided testimony at a hearing before a Decision 
Review Officer at the RO in July 2004.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In July 2006, the Board remanded this case to comply with the 
veteran's request for a videoconference hearing before a 
Veterans Law Judge.  In an August 2006 letter the veteran 
withdrew her hearing request.  See 38 C.F.R. §§ 20.702(e) and 
20.704(e) (2007).  The case was subsequently returned to the 
Board, where the claims were denied in a February 2007 
decision.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

While the matter was pending before the Court, in July 2008, 
the veteran's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand.  In the 
Joint Motion, the parties indicated that a remand was 
necessary to obtain in-service hospitalization records and to 
determine whether an additional VA examination was warranted.  
See the July 2008 Joint Motion at pages 4-5.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part. 


REMAND

In the July 2008 Joint Motion for Remand, the parties 
indicated that the Board did not provide an adequate 
statement of reasons or bases as to whether "VA complied 
with its statutory duty to assist [the veteran] in developing 
[her] claims for service connection for [an acquired 
psychiatric disorder, to include a] depressive disorder and 
PTSD" and service connection for headaches.

With respect to the veteran's acquired psychiatric disorder 
claim, the Joint Motion stated that "the Board should 
address whether VA was required to request [the veteran's] 
hospitalization and treatment records."  Specifically, the 
Joint Motion noted that the veteran claimed to have attempted 
suicide by punching through a window in 1973.  

A review of the veteran's service treatment records indicate 
that she was treated for a left forearm laceration in August 
1973.  In October 2003 the veteran indicated that her service 
hospitalization records would indicate that her forearm 
laceration was the result of a suicide attempt.  As was 
pointed out by the Joint Motion, the hospitalization 
treatment records documenting this initial injury have not 
been obtained.  Accordingly, the Board finds that VA should 
attempt to obtain the veteran's in-service hospitalization 
records.  

With respect to the veteran's claim of entitlement to service 
connection for migraine headaches, the Joint Motion stated 
that the "the Board did not adequately explain whether VA 
was required to provide [the veteran] a medical opinion 
regarding [her] claim for service connection for headaches."  
See the July 2008 Joint Motion, page 4.  In the Joint Motion, 
the parties specifically noted that the Court has established 
a four part test to determine whether a VA examination or 
opinion is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The parties further noted that each of the 
four McLendon elements has arguably been satisfied for the 
veteran's headaches claim.  Accordingly, the Board finds that 
a remand is necessary to determine whether the veteran's 
headaches are related to her military service. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain records relating to the 
veteran's August 1973 hospitalization in 
Taipai, Taiwan.  Any records obtained 
should be associated with the veteran's VA 
claims folder.  If no records are 
available, that should be noted in the 
veteran's VA claims folder.

2.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran's acquired psychiatric 
disorder is related to her military 
service.  If the reviewing physician finds 
that an interview with the veteran and/or 
diagnostic testing is necessary, such 
should be accomplished. A report should be 
prepared and associated with the veteran's 
VA claims folder.

3.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran's headaches are 
related to her military service.  If the 
reviewing physician finds that physical 
examination of the veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
veteran's VA claims folder

4.  VBA should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




